                                     Case 2:18-cv-03661-MTL Document 48 Filed 12/17/19 Page 1 of 5



                               1   Charles S. Price (006197)
                                   DICKINSON WRIGHT PLLC
                               2   1850 North Central Avenue, Suite 1400
                                   Phoenix, AZ 85004
                               3   Phone: (602) 285-5000
                                   Fax: (602) 285-5100
                               4   cprice@dickinsonwright.com
                               5   David S. Gingras, #021097
                                   Gingras Law Office, PLLC
                               6   4802 E. Ray Road, #23-271
                                   Phoenix, AZ 85044
                               7   Tel.: (480) 264-1400
                                   Fax: (480) 248-3196
                               8   David@GingrasLaw.com
                               9   Attorneys for Plaintiff
                              10   Xcentric Ventures, LLC

                              11
                              12                              UNITED STATES DISTRICT COURT
                              13                                  DISTRICT OF ARIZONA
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                                   Xcentric Ventures, LLC, d/b/a Ripoff        2:18-cv-03661-MTL
                              16   Report.com,
                              17                 Plaintiff,
                                                                               PLAINTIFF’S MOTION TO DISMISS
                              18         v.                                    WITHOUT PREJUDICE
                              19   Joshua Polloso Epifaniou, et al.,
                              20
                                          Defendants.
                              21
                              22          Pursuant to Fed. R. Civ. P. 41(a)(2), Plaintiff Xcentric Ventures, LLC (“Xcentric”)
                              23   respectfully moves the Court to dismiss this matter without prejudice.
                              24          I.     HISTORY
                              25          As explained before, this civil matter is related to a pending criminal case
                              26   involving Defendant Pierre Zarokian—United States v. Zarokian, Case No. 18-CR-1626-
                              27   JJT (D.Ariz). Both cases arise from the criminal hacking of, and tampering with,
                              28   Xcentric’s website, www.RipoffReport.com.
                                     Case 2:18-cv-03661-MTL Document 48 Filed 12/17/19 Page 2 of 5



                               1          Mr. Zarokian entered a guilty plea in the criminal matter on December 12, 2018,
                               2   and he was initially scheduled to be sentenced on March 4, 2019. When Xcentric first
                               3   commenced this civil action in October 2018, it believed Mr. Zarokian’s criminal case
                               4   would be resolved expeditiously, and Xcentric believed it would be possible to conclude
                               5   this civil action in a similarly prompt manner.
                               6          Unfortunately, for reasons entirely beyond Xcentric’s control, since this civil
                               7   action was filed, the resolution of the criminal case against Mr. Zarokian has been
                               8   seriously delayed. Specifically, Mr. Zarokian’s sentencing date has been continued four
                               9   separate times. Most recently, sentencing was continued from December 16, 2019 until
                              10   March 6, 2020 – more than a year after the initial sentencing date. However, given the
                              11   history of the criminal case, it is not at all clear that sentencing will actually occur in
                              12   March 2020.
                              13          This unfortunate series of events has made it essentially impossible for Xcentric to
                              14   pursue discovery in this matter. Specifically, due to the unresolved status of the criminal
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   proceedings against him, Mr. Zarokian has refused to answer any written discovery in
     PHOENIX, AZ 85044




                              16   this civil case and he has indicated this will remain his position as long as the criminal
                              17   case is pending.
                              18          Obviously, Mr. Zarokian’s refusal to participate in discovery, standing alone,
                              19   would not necessarily preclude the resolution of this civil case. For example, the Court
                              20   could order Mr. Zarokian to provide discovery, and if he continued to refuse to respond,
                              21   the Court could take appropriate steps up to and including striking Mr. Zarokian’s
                              22   Answer and entering his default.
                              23          However, while it is clear the Court could take steps to sanction Mr. Zarokian for
                              24   refusing to participate in discovery, it is not clear that this would provide any meaningful
                              25   value to Xcentric. This is so because one of the central purposes for Xcentric bringing
                              26   this action was to obtain additional information from Mr. Zarokian regarding others who
                              27   may have been involved in his illegal scheme. Unfortunately, even if Mr. Zarokian were
                              28   willing to provide this information (which he clearly is not), at least some of the evidence
                                                                                2
                                     Case 2:18-cv-03661-MTL Document 48 Filed 12/17/19 Page 3 of 5



                               1   relating to this matter was seized by the FBI prior to Mr. Zarokian’s arrest, and the U.S.
                               2   Attorney’s Office has informed Xcentric that this evidence cannot and will not be
                               3   released so long as the criminal case remains pending. Thus, even if this Court were to
                               4   order Mr. Zarokian to participate in discovery, it is possible that he would not be able to
                               5   comply with such an order, insofar as at least some of the evidence Xcentric is seeking is
                               6   no longer in Mr. Zarokian’s custody.
                               7          For that reason, among others, and particularly in light of the amount of time that
                               8   has now passed, any value that could be derived from information obtained in this civil
                               9   action is simply outweighed by the cost of proceeding. Accordingly, Xcentric has
                              10   determined that dismissal of this action is the most appropriate course of action, and to
                              11   the extent Xcentric suffered economic losses as the result of Mr. Zarokian’s actions,
                              12   Xcentric is willing to limit its recovery to criminal restitution which Mr. Zarokian has
                              13   already agreed to pay as part of his plea agreement.
                              14          II.    DISCUSSION
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          Fed. R. Civ. P. 41(a)(2) provides in relevant part:
     PHOENIX, AZ 85044




                              16
                                         Except as provided in Rule 41(a)(1), an action may be dismissed at the
                              17         plaintiff’s request only by court order, on terms that the court considers
                                         proper. … Unless the order states otherwise, a dismissal under this
                              18         paragraph (2) is without prejudice.
                              19
                              20          “[T]he decision to grant a voluntary dismissal under Rule 41(a)(2) is addressed to
                              21   the sound discretion of the District Court … .” Kern Oil Refining Co. v. Tenneco Oil Co.,
                              22   792 F.2d 1380, 1389 (9th Cir. 1986). “A district court should grant a motion for voluntary
                              23   dismissal under Rule 41(a)(2) unless a defendant can show that it will suffer some plain
                              24   legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001). “Legal
                              25   prejudice” means “prejudice to some legal interest, some legal claim, some legal
                              26   argument.”    Id. at 976. This narrow definition does not consider the defendant’s
                              27   expenses; “[T]he expense incurred in defending against a lawsuit does not amount to
                              28   legal prejudice.” Westland Water Dist. v. United States, 100 F.3d 94, 97 (9th Cir. 1996).
                                                                                3
                                     Case 2:18-cv-03661-MTL Document 48 Filed 12/17/19 Page 4 of 5



                               1          Here, dismissal of this action without prejudice will not and could not result in any
                               2   prejudice to Mr. Zarokian. Indeed, the statute of limitations for the sole claim against Mr.
                               3   Zarokian has expired. See 18 U.S.C. § 1030(g) (providing “No action may be brought
                               4   under this subsection unless such action is begun within 2 years of the date of the act
                               5   complained of or the date of the discovery of the damage.”) Because it is impossible for
                               6   Xcentric to re-file this action once it is dismissed, there is no basis for Mr. Zarokian to
                               7   argue that he would somehow be prejudiced by the potential for future litigation between
                               8   the parties involving the same claim(s).
                               9          It is conceivable, however, that in the event of a dismissal with prejudice, Mr.
                              10   Zarokian could argue that such a dismissal could have some preclusive effect with
                              11   respect to Xcentric’s right to criminal restitution. Xcentric has investigated and analyzed
                              12   that issue and believes such an argument would not prevail. It is possible, though, the
                              13   judge in the criminal case could take a different view of that issue, and in any event it
                              14   would entail some legal expense to resolve it. The most efficient and equitable way to
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   avoid such issues is for this Court to simply dismiss this matter without prejudice, as Rule
     PHOENIX, AZ 85044




                              16   41(a)(2) specifically permits.
                              17          III.   CONCLUSION
                              18          For the reasons stated above, Xcentric respectfully requests that this matter be
                              19   dismissed without prejudice.
                              20   DATED December 17, 2019.                         GINGRAS LAW OFFICE, PLLC
                              21
                                                                                    /s/ David S. Gingras
                              22                                                    David S. Gingras
                              23                                                    Charles S. Price (006197)
                              24                                                    DICKINSON WRIGHT PLLC
                                                                                    1850 North Central Avenue, Suite 1400
                              25                                                    Phoenix, AZ 85004
                              26
                                                                                    Attorneys for Plaintiff
                              27
                              28
                                                                                4
                                    Case 2:18-cv-03661-MTL Document 48 Filed 12/17/19 Page 5 of 5



                               1                              CERTIFICATE OF SERVICE
                               2
                               3   I hereby certify that on December 17, 2019, I electronically transmitted the attached
                               4   document to the Clerk’s Office using the CM/ECF System for filing, and by email to:
                               5
                               6                                      Pierre Zarokian
                                                               1201 N. Pacific Avenue, #103
                               7                                   Glendale, CA 91202
                               8                                pierre@submitexpress.com
                                                                     Defendant Pro Se
                               9
                              10
                                                                                        /s/David S. Gingras
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                              5
